Citation Nr: 1641191	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  10-06 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for a left ankle disorder.

4.  Entitlement to service connection for a right upper extremity skin disorder.

5.  Entitlement to an initial rating in excess of 50 percent for PTSD.

6.  Entitlement to an initial rating in excess of 20 percent for lumbosacral strain with degenerative arthritis and intervertebral disc syndrome (IVDS).

7.  Entitlement to an initial rating in excess of 10 percent for left shoulder labral tear.  

8.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to July 1981, from March 1992 to July 1993, and from February 2003 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and November 2008 rating decisions of the VA Regional Office (RO) in Phoenix, Arizona and from September 2013 and December 2014 rating decisions of the RO in Portland, Oregon.  

In May 2015 and July 2016, the Veteran and his wife testified at hearings conducted before a Decision Review Officer (DRO) and the undersigned, respectively.  Transcripts of both hearings have been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development.  The Veteran testified at his July 2016 hearing that he had "three boxes of psychiatric records" that he did not believe were in his claims file.  See July 2016 Hearing Transcript (T.) at 17.  He also testified that such records were VA treatment records.  Id. at 18.  A review of the claims file shows that VA treatment records from the Northern Arizona Healthcare System (HCS) dated from February 2008 through September 2013; and from the Portland VA Medical Center (VAMC) dated from February 2009 through September 2015 have been obtained.  However, to the extent that there are additional VA treatment records that have not been obtained, the Board concludes that a remand is necessary.  

Also on remand, the Board finds that medical opinions on two of the service connection claims and new examinations for the rating claims would be beneficial.  Regarding the service connection issues, the Veteran contends that his heart condition is secondary to his service-connected PTSD.  See December 2014 Statement in Support of Claim.  The Veteran was provided a VA examination in October 2014; the examiner provided a negative opinion as to service connection on a direct basis, but did not discuss whether the Veteran's diagnosed heart disorders were caused or aggravated by the service-connected PTSD.  As such, an addendum medical opinion addressing service connection on a secondary basis should be obtained.  As for his claimed skin condition, the evidence shows that the Veteran has been diagnosed with skin cancer.  See, e.g., October 2014 VA examination.  The examiner provided medical opinions in October 2014 and May 2015 as to whether the Veteran's skin cancer was related to toxic exposures in Southwest Asia, but did not provide any opinion as to whether the Veteran's skin cancer was related to any sun exposure during service.  Consequently, an addendum opinion is necessary.

Turning to the Veteran's rating claims, the Board concludes that additional examinations to ascertain the current level of severity of those disabilities would be beneficial.  Regarding the claim for an initial rating in excess of 50 percent for PTSD, the Veteran was last afforded a VA examination in October 2014.  His July 2016 hearing testimony suggests that his PTSD may have worsened since that examination.  As regards his lumbar spine and left shoulder, the Board must reconsider these claims in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from November 2014, and concludes that these findings do not meet the specifications of Correia.  The examinations contain range of motion testing for active motion, but not in passive, weight-bearing, and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating. Further examinations are thus necessary under 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice that addresses the requirements for a claim of entitlement to a heart disorder on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.

2.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Northern Arizona HCS; the Portland VAMC; and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Obtain addendum medical opinions from the October 2014 examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of diagnosed heart disorders and skin cancer.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

A) For the Veteran's heart disorder, the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed heart disorder was caused or aggravated (permanently worsened beyond normal progression) by the service-connected PTSD [If any heart disorder is found to have been aggravated by the service-connected PTSD, the examiner should quantify the approximate degree of aggravation.]   

B) For the Veteran's right upper extremity skin disorder, the examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed skin disorder had its onset in service or is related to the Veteran's military service, including specifically sun exposure during service.  

A complete rationale should be given for all opinions and conclusions expressed.  

4.  Accord the Veteran appropriate VA examinations to determine the severity of the service-connected psychiatric, lumbar spine, and left shoulder disabilities.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  

The examiners are requested to report all pertinent manifestations and symptomatology of the service-connected psychiatric, lumbar spine, and left shoulder disabilities. 

A) For the Veteran's PTSD, the examiner should comment on the extent to which the Veteran's disability impairs his occupational and social functioning.  All symptoms described by the Veteran and shown upon examination must be described.  Discuss the impact on the Veteran's ability to gain and retain substantially gainful employment, as well as impairment of social functioning.

B) For the Veteran's lumbosacral strain with degenerative arthritis and IVDS, the examiner should: 

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any adverse neurological abnormalities that are the result of the Veteran's service-connected thoracolumbar spine disability.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis.

iv) Discuss the impact on the Veteran's ability to gain and retain substantially gainful employment.

C) For the Veteran's left shoulder labral tear, the examiner should:

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss whether the Veteran has other symptomatology such as impairment of the humerus, clavicle, or scapula.  The examiner should also note the presence of any ankylosis.

iii) Discuss the impact on the Veteran's ability to gain and retain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  

5.  Ensure that the opinion and examination reports comply with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided a supplemental statement of the case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




